DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20210037582 A1) in view of Hintermeister et al (US 20190150204 A1).
 	Regarding claims  4, 8, Kim et al discloses a method (fig.1 , fig. 4) comprising: receiving (receive audio data or audio signal transmitted from the first audio electronic device 302 based on the second communication connection 32; paragraph 0081), by a first electronic device (electronic device 101), a first message from a hearable device (electronic device 202 which is an earphone, headset or earbuds; commands or data may be transmitted or received between the electronic device 101 and the external electronic device 104 via the server 108 coupled with the second network 199; paragraph 0058, 0063) that has previously paired with the electronic device (the first audio electronic device 302 and the second audio electronic device 303 may perform the second communication connection 32 by performing pairing which is based on the second Bluetooth communication; paragraph 0008, 0061, 0082); determining (determine which device is first paired with the electronic device 301 (the first paired device may be the master device), by the first electronic device (the first audio electronic device 402 may determine a transmission period for the ID Packet 91 in consideration of Task Priority, power source, and battery capacity, and transmit the ID Packet 91 at the determined transmission period; paragraph 0107) and based at least in part on the first message (the electronic device 401 may perform page scan at predetermined periodic time intervals using BD_ADDR of the electronic device 401), a current state of the hearable device (the first audio electronic device 1202 and a second audio electronic device 1203 are in a state in which Bluetooth communication is released due to power off of the second audio electronic device 1203), the current state (the sensor module 176 may detect an operational state of the electronic device 101 or an environmental state (a state of a user) external to the electronic device 101, and generate an electrical signal or data value corresponding to the detected state; paragraph 0048) indicating a first number of devices that the hearable device is currently connected to (the DAC may be generated based on a LAP of an electronic device which receives a request for a connection; the CAC may be used for data communication when two or more electronic devices are connected (state in which a link (a first communication connection 31 or a second communication connection 32 in fig. 3) is established); paragraph 0093) a maximum number of concurrent connections that the hearable device is able to maintain (the audio electronic device 202 of fig. 2, the first audio electronic device 302 of fig. 3, or the first audio electronic device 401 of fig. 4) may perform a connection which is based on first Bluetooth communication with an electronic device 1201 the electronic device 101 of fig. 1, the electronic device 301 of fig. 3, or the electronic device 401 of fig. 4); paragraph 0124), and that the hearable device (electronic device 202 or electronic device 302 or electronic device 303) is currently being worn by a user (earphone, headset or earbuds can be worn by a user); and establishing (the electronic device 102 or electronic device 202), by the first electronic device (the first audio electronic device 302 may perform a second communication connection 32 which is based on a second Bluetooth communication with a second audio electronic device 303 (second earphone, secondary earphone, or left earphone) while performing the first communication connection 31 with the electronic device 301; paragraph 0080), a connection with the hearable device based on the current state (the connection which is based on the first Bluetooth communication may be a first communication connection which is based on BR/EDR; in addition,  the sensor 230 may measure physical quantity or sense an operating state of the audio electronic device 202 ; paragraph 0067, 0124) of the hearable device (the first audio electronic device 302  may transmit, to the second audio electronic device 303, audio data or an audio signal received from the electronic device 301 through the second communication connection 32, or may transmit, to the second audio electronic device 303, information related to the first communication connection 31; paragraph 0080, 0141, 0143). 
	However, Kim et al does not specifically disclose the current state, which may include a number of devices.
On the other hand, Hintermeister et al, from the same field of endeavor, discloses a detection module 131 that may determine that a status changing event is occurring with respect to wireless technology device 110 by detecting, determining, analyzing, a plurality of factors surrounding the wireless technology device 110, companion clients, environmental conditions, other devices 111, user activity, power consumption or charging activity, sensor data, and other useful information/data/activity. The detection module 131 may determine that the wireless technology device 110 is lost by detecting, determining, analyzing, etc. whether a proximity range between the device 110 and a companion device, such as one device 111 of a plurality of devices 111 is exceeded (paragraph 0024-0025). Furthermore, the computing system 120 may include a locking module 132, where the locking module 132 may include one or more components of hardware and software program code for locking the wireless technology device 110 from an unauthorized pairing with another device 111, in response to detecting the status changing event. For instance, the locking module 132 may disable a pairing function of the wireless technology device 110 to prevent a pairing of the device 110 with another device, after the detection module 131 determines that a status of the wireless technology device 110 has changed (paragraph 0025-0028). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made to apply the technique of Hintermeister to the communication system of Kim in order to provide a method for securely communicating a status of a wireless technology device to nearby devices for securely locating the wireless technology device.
	Regarding claim 6, Kim et al as modified discloses a method (fig.1 , fig. 4) comprising: receiving (receive audio data or audio signal transmitted from the first audio electronic device 302 based on the second communication connection 32; paragraph 0081), by a first electronic device (electronic device 101), further comprising: determining that the current state of the hearable device further indicates that the hearable device is currently receiving audio content from a second electronic device; and outputting, by the first electronic device and based at least in part on the determining that the hearable device is currently receiving audio content from the second electronic device (the first paired device may be the master device), by the first electronic device (the first audio electronic device 402 may determine a transmission period for the ID Packet 91 in consideration of Task Priority, power source, and battery capacity, and transmit the ID Packet 91 at the determined transmission period; paragraph 0107) a query regarding whether to send audio data from the first electronic device to the hearable device (the first audio electronic device 302 may perform a second communication connection 32 which is based on a second Bluetooth communication with a second audio electronic device 303 (second earphone, secondary earphone, or left earphone) while performing the first communication connection 31 with the electronic device 301; paragraph 0080). 
	Regarding claim 7, Kim et al as modified discloses a method (fig.1 , fig. 4) comprising: receiving (receive audio data or audio signal transmitted from the first audio electronic device 302 based on the second communication connection 32; paragraph 0081), by a first electronic device (electronic device 101), further comprising: determining that the current state of the hearable device further indicates that the hearable device is not currently receiving audio data (the processor 1381 may identify existence of the second audio electronic device 1303 based on the information indicating that the second communication connection response signal including the second communication connection request rejection information is transmitted to the second audio electronic device 1303; paragraph 0141); and establishing, by the first electronic device, the connection with the hearable device is further based at least in part on determining that the hearable device is not currently receiving audio data the processor 1382 may identify existence of the first audio electronic device 1302 and transmit a signal scan signal or advertising signal) based on a second Bluetooth communication for searching for the first audio electronic device 1302 through the Bluetooth communication module 1312; paragraph 0141, 0143). 
	Regarding claim 9, Kim et al as modified discloses a method (fig.1 , fig. 4) comprising: receiving (receive audio data or audio signal transmitted from the first audio electronic device 302 based on the second communication connection 32; paragraph 0081), by a first electronic device (electronic device 101), wherein the sending the first message comprises broadcasting the first message over a short-range wireless network (the electronic device 101 in the network environment 100 may communicate with an electronic device 102 via a first network 198 (a short-range wireless communication); the communication module 190 may include a wireless communication module 192 (a cellular communication module, a short-range wireless communication module); in addition, the communication circuit 210 may support short-range communication; the short -range communication may include, for example, wireless fidelity, Bluetooth, near field communication (paragraph 0038, 0055, 0063).
	 Regarding claim 10, Kim et al as modified discloses a method (fig.1 , fig. 4) comprising: receiving (receive audio data or audio signal transmitted from the first audio electronic device 302 based on the second communication connection 32; paragraph 0081), by a first electronic device (electronic device 101), further comprising determining, by the hearable device, whether the hearable device is currently outputting audio content, and wherein the first message further indicates whether the hearable device is currently outputting audio content (the first audio electronic device 302 may perform a second communication connection 32 which is based on a second Bluetooth communication with a second audio electronic device 303 (second earphone, secondary earphone, or left earphone) while performing the first communication connection 31 with the electronic device 301; paragraph 0080).
	Regarding claim 11, Kim et al as modified discloses a method (fig.1 , fig. 4) comprising: receiving (receive audio data or audio signal transmitted from the first audio electronic device 302 based on the second communication connection 32; paragraph 0081), by a first electronic device (electronic device 101), further comprising periodically sending, by the hearable device, a respective message indicating a respective current state of the hearable device (the processor 1381 may identify existence of the second audio electronic device 1303 based on the information indicating that the second communication connection response signal including the second communication connection request rejection information is transmitted to the second audio electronic device 1303;  paragraph 0093, 0124). 
	Regarding claims 12, 18, Kim et al discloses a method (fig.1 , fig. 4) comprising: receiving (receive audio data or audio signal transmitted from the first audio electronic device 302 based on the second communication connection 32; paragraph 0081), by a first electronic device (electronic device 101), a first message from a hearable device (electronic device 202 which is an earphone, headset or earbuds; commands or data may be transmitted or received between the electronic device 101 and the external electronic device 104 via the server 108 coupled with the second network 199; paragraph 0058, 0063) that has previously paired with the first electronic device (the first audio electronic device 302 and the second audio electronic device 303 may perform the second communication connection 32 by performing pairing which is based on the second Bluetooth communication; paragraph 0008, 0061, 0082); determining (determine which device is first paired with the electronic device 301 (the first paired device may be the master device), by the first electronic device (the first audio electronic device 402 may determine a transmission period for the ID Packet 91 in consideration of Task Priority, power source, and battery capacity, and transmit the ID Packet 91 at the determined transmission period; paragraph 0107) and based at least in part on the first message (the electronic device 401 may perform page scan at predetermined periodic time intervals using BD_ADDR of the electronic device 401), a current state of the hearable device (the first audio electronic device 1202 and a second audio electronic device 1203 are in a state in which Bluetooth communication is released due to power off of the second audio electronic device 1203), the current state (the sensor module 176 may detect an operational state of the electronic device 101 or an environmental state (a state of a user) external to the electronic device 101, and generate an electrical signal or data value corresponding to the detected state; paragraph 0048) indicating at least a number of devices that the second electronic device is currently connected to (the DAC may be generated based on a LAP of an electronic device which receives a request for a connection; the CAC may be used for data communication when two or more electronic devices are connected (state in which a link (a first communication connection 31 or a second communication connection 32 in fig. 3) is established); paragraph 0093) a maximum number of concurrent connections that the second electronic device is able to maintain (the audio electronic device 202 of fig. 2, the first audio electronic device 302 of fig. 3, or the first audio electronic device 401 of fig. 4) may perform a connection which is based on first Bluetooth communication with an electronic device 1201 the electronic device 101 of fig. 1, the electronic device 301 of fig. 3, or the electronic device 401 of fig. 4); paragraph 0124), and that the second electronic device (electronic device 202 or electronic device 302 or electronic device 303) is currently in use (earphone, headset or earbuds can be worn by a user); and establishing (the electronic device 102 or electronic device 202), by the first electronic device (the first audio electronic device 302 may perform a second communication connection 32 which is based on a second Bluetooth communication with a second audio electronic device 303 (second earphone, secondary earphone, or left earphone) while performing the first communication connection 31 with the electronic device 301; paragraph 0080), a connection with the second electronic device (the connection which is based on the first Bluetooth communication may be a first communication connection which is based on BR/EDR; in addition,  the sensor 230 may measure physical quantity or sense an operating state of the audio electronic device 202 ; paragraph 0067, 0124; furthermore, the first audio electronic device 302  may transmit, to the second audio electronic device 303, audio data or an audio signal received from the electronic device 301 through the second communication connection 32, or may transmit, to the second audio electronic device 303, information related to the first communication connection 31; paragraph 0080, 0141, 0143).
	However, Kim et al does not specifically disclose the current state, which may include a number of devices.
On the other hand, Hintermeister et al, from the same field of endeavor, discloses a detection module 131 that may determine that a status changing event is occurring with respect to wireless technology device 110 by detecting, determining, analyzing, a plurality of factors surrounding the wireless technology device 110, companion clients, environmental conditions, other devices 111, user activity, power consumption or charging activity, sensor data, and other useful information/data/activity. The detection module 131 may determine that the wireless technology device 110 is lost by detecting, determining, analyzing, etc. whether a proximity range between the device 110 and a companion device, such as one device 111 of a plurality of devices 111 is exceeded (paragraph 0024-0025). Furthermore, the computing system 120 may include a locking module 132, where the locking module 132 may include one or more components of hardware and software program code for locking the wireless technology device 110 from an unauthorized pairing with another device 111, in response to detecting the status changing event. For instance, the locking module 132 may disable a pairing function of the wireless technology device 110 to prevent a pairing of the device 110 with another device, after the detection module 131 determines that a status of the wireless technology device 110 has changed (paragraph 0025-0028). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made to apply the technique of Hintermeister to the communication system of Kim in order to provide a method for securely communicating a status of a wireless technology device to nearby devices for securely locating the wireless technology device.
	Regarding claim 13, Kim et al as modified discloses a method (fig.1 , fig. 4) comprising: receiving (receive audio data or audio signal transmitted from the first audio electronic device 302 based on the second communication connection 32; paragraph 0081), by a first electronic device (electronic device 101), wherein the determining whether the second electronic device is currently in use (determine which device is first paired with the electronic device 301 (the first paired device may be the master device) comprises determining whether the second electronic device is currently being worn by a user (earphone, headset or earbuds can be worn by a user) or is currently outputting content (the first audio electronic device 302 may perform a second communication connection 32 which is based on a second Bluetooth communication with a second audio electronic device 303 (second earphone, secondary earphone, or left earphone) while performing the first communication connection 31 with the electronic device 301; paragraph 0080; furthermore, the first audio electronic device 302  may transmit, to the second audio electronic device 303, audio data or an audio signal received from the electronic device 301 through the second communication connection 32, or may transmit, to the second audio electronic device 303, information related to the first communication connection 31; paragraph 0080, 0141, 0143).  
	Regarding claim 15, Kim et al as modified discloses a method (fig.1, fig. 4) comprising: receiving (receive audio data or audio signal transmitted from the first audio electronic device 302 based on the second communication connection 32; paragraph 0081), by a first electronic device (electronic device 101), wherein the second electronic device is a hearable device or an animatronic device (the first audio electronic device 302 may perform a second communication connection 32 which is based on a second Bluetooth communication with a second audio electronic device 303 (second earphone, secondary earphone, or left earphone) while performing the first communication connection 31 with the electronic device 301; paragraph 0080). 
	  Regarding claim 16, Kim et al as modified discloses a method (fig.1 , fig. 4) comprising: receiving (receive audio data or audio signal transmitted from the first audio electronic device 302 based on the second communication connection 32; paragraph 0081), by a first electronic device (electronic device 101), wherein: the determining the current state of the second electronic device further comprises determining, based at least in part on the first message, that the second electronic device is currently receiving content from a third electronic device; and the method further comprises outputting, by the first electronic device and based at least in part on the determining that the second electronic device is currently receiving content from a third electronic device, a query regarding whether to output, at the second electronic device, content provided by the first electronic device (the first audio electronic device 302 may perform a second communication connection 32 which is based on a second Bluetooth communication with a second audio electronic device 303 (second earphone, secondary earphone, or left earphone) while performing the first communication connection 31 with the electronic device 301; paragraph 0080).
	Regarding claim 17, Kim et al as modified discloses a method (fig.1 , fig. 4) comprising: receiving (receive audio data or audio signal transmitted from the first audio electronic device 302 based on the second communication connection 32; paragraph 0081), by a first electronic device (electronic device 101), wherein: the determining the current state of the second electronic device further comprises determining, based at least in part on the first message, that the second electronic device is not currently receiving content from a source device (the electronic device 401 may perform page scan at predetermined periodic time intervals using BD_ADDR of the electronic device 401); and the determining to establish the connection comprises determining, by the first electronic device, to establish the connection with the second electronic device based at least in part on determining that the second electronic device is not currently receiving content (the processor 1382 may identify existence of the first audio electronic device 1302 and transmit a signal (scan signal or advertising signal) based on a second Bluetooth communication for searching for the first audio electronic device 1302 through the Bluetooth communication module 1312; paragraph 0141, 0143, 0160). 
	Regarding claim 19, Kim et al as modified discloses a method (fig.1, fig. 4) comprising: receiving (receive audio data or audio signal transmitted from the first audio electronic device 302 based on the second communication connection 32; paragraph 0081), by a first electronic device (electronic device 101), wherein the sending the first message comprises broadcasting the first message over a short-range wireless network (the electronic device 101 in the network environment 100 may communicate with an electronic device 102 via a first network 198 (a short-range wireless communication); the communication module 190 may include a wireless communication module 192 (a cellular communication module, a short-range wireless communication module); in addition, the communication circuit 210 may support short-range communication; the short -range communication may include, for example, wireless fidelity, Bluetooth, near field communication (paragraph 0038, 0055, 0063).
  	Regarding claim 20, Kim et al as modified discloses a method (fig.1, fig. 4) comprising: receiving (receive audio data or audio signal transmitted from the first audio electronic device 302 based on the second communication connection 32; paragraph 0081), by a first electronic device (electronic device 101), further comprising determining, by the second electronic device, whether the second electronic device is currently outputting audio content (determine which device is first paired with the electronic device 301 (the first paired device may be the master device), and wherein the first message further indicates whether the second electronic device is currently outputting audio content (the first paired device may be the master device), by the first electronic device (the first audio electronic device 402 may determine a transmission period for the ID Packet 91 in consideration of Task Priority, power source, and battery capacity, and transmit the ID Packet 91 at the determined transmission period; paragraph 0107). 
Allowable Subject Matter
Claims 5, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Allowable Subject Matter
Claims 1-3 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCEAU MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641